ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                        )
                                                   )
BAE Systems, Inc.                                  )     ASBCA No. 59224
                                                   )
Under Contract No. NOOl 78-04-D-4018 et al.        )

APPEARANCES FOR THE APPELLANT:                           Terry L. Albertson, Esq.
                                                         Stephen J. McBrady, Esq.
                                                          Crowell & Moring LLP
                                                          Washington, DC

APPEARANCES FOR THE GOVERNMENT:                          E. Michael Chiaparas, Esq.
                                                          DCMA Chief Trial Attorney
                                                         Douglas R. Jacobson, Esq.
                                                          Trial Attorney
                                                          Defense Contract Management Agency
                                                          Bloomington, MN

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 17 April 2015



                                              ~   Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59224, Appeal of BAE Systems,
Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals